 646DECISIONSOF NATIONALLABOR RELATIONS BOARDMartinMarietta Aluminum,Inc.andUnited Steel-workers of America,AFL-CIO-CLC, Petitioner.'Case 7-RC-12415November 5, 1974DECISION ON REVIEW AND ORDERBy MEMBERSFANNING, KENNEDY, AND PENELLOOn May 21, 1974, the Regional Director for Re-gion 7 issued his Decision and Direction of Electionin the above-entitled proceeding in which he directedan election in a unit of all production and mainte-nance employees of the Employer at the Employer'sAdrian, Michigan, plant, rejecting the Employer's as-sertion that the petition should be dismissed becausethe plant was in the process of being closed, therehad already been a substantial reduction in the em-ployee complement, and the remaining employeeswould be terminated before the end of August 1974,the Employer's outside date for total closure of theplant. Thereafter, the Employer, in accordance withtheNational Labor Relations Board's Rules andRegulations, Series 8, as amended, filed a timely re-quest for review 2 of the Regional Director's Decisionon the grounds,interalia,that in denying theEmployer's motion to dismiss the Regional Directorhad departed from officially reported Board prece-dent and made erroneous findings of fact.By telegraphic order dated June 21, 1974, the Na-tional Labor Relations Board granted the request forreview and stayed the election pending decision onreview.3'International Union, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), was permitted to intervene in thismatter on the basis of an adequate showing of interest2The Employer also filed a motion to supplement the record3As inM B Kahn Construction Co, Inc,210 NLRB 1050 (1974), ourdissenting colleague once again laments the fact that our review processesdo not function as quickly as he would like As we pointed out inKahn,however, we cannot ignore due process requirements The Board has de-vised its review procedures with two considerations in mind (1) the need forexpedition in representation cases, and (2) the need to be fair, to give partiesappearing before us sufficient time in which to present their positions, andto give ourselves the necessary time carefully to review their positionsWe do not lightly grant review of a Regional Director's decision Ourstandards for granting review are exacting and narrowly drawn In the in-stant case, a majority of the Board believed the issue raised to be worthy ofreview, and in considering the matter further after granting review conclud-ed that the Regional Director erred in scheduling an election under circum-stances where the plant closing was certain rather than speculative andimminent rather than distant in point of time Our colleague disagrees withthat Judgment, as is his privilege But we think it inappropriate to character-ize our decision on the merits as an instance where "protracted review pro-cedures" have "frustrated the holding of an election "Had we not been concerned, on June 21, that the merits of the issues bothof certainty and imminence of closing were ones which ought to have givenus pause, we would not have granted review It was and is our colleague'sview that the Regional Director was right on those issues It is our view thathe was wrong It is that difference in judgment that lies at the core of thisPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record with respectto the issues under review, including the Employer'sbrief on review, and finds no question affecting com-merce exists herein concerning the representation ofcertain employees of the Employer within the mean-ing of Section 9(c)(1) and Section 2(6) and (7) of theAct, for the following reasons:The Employer contends that the Regional Directorerred in concluding that there is some chance of con-tinuity of employment here, and that he based thatconclusion essentially on testimony by the plantmanager in response to hypothetical questions, con-trary to the explicit testimony on what prospects forsale of the plant were actually extant. The Employeralso contends,inter alia,that the Regional Director'saction in directing an election herein in the face ofimminent total closure of the plant is inconsistentwith Board precedent.The Employer has engaged in the manufacture ofaluminum mill products at its Adrian plant since ittook over the facility from another company in 1969.Because of a shortage of metal supplies in the indus-try, and because the aged equipment in the 30-year-old plant is no longer competitive with more modernequipment, the Employer made the economic deci-sion to close the plant. After having unsuccessfullysought a purchaser at least since November 1973, theEmployer on April 12, 1974, wrote to all plant em-ployees and issued a public release announcing theimpending plant closure, set for August 31, 1974. Thestorywas carried on radio and in the newspapers,and meetings were held with public officials aboutthe announced closing. On the same day as the an-nouncement, the Employer stopped taking furtherorders at this plant, and shortly thereafter notifiedvarious utility companies and suppliers that it wasterminating its contracts with them. The record re-veals that any work not finished by September 1would be shipped to the Employer's Torrence, Cali-fornia, plant for completion, as the Adrian plantwould be inoperable for production by that date andwithout utilities except for those necessary to meetinsurance company requirements.It is evident from the record that the Employerwas already in the process of closing the plant priorcase-not any inevitable result of unwarrantedly "protracted review proce-dures "Moreover, had it been possible to issue a decision in this case on the dayfollowing the period for submission of briefs on review, the result hereinwould be unchanged There was then less than 2 months remaining beforethe definite closing date of the plant herein involved, it was that shortperiod of time, and the substantial decrease in the number of employeesavailable, upon which the majority based its decision214 NLRB No. 83 MARTIN MARIETTA ALUMINUM, INC.to the filing of the petition on April 19. A substantialnumber of employees had already been terminatedbefore the hearing herein. By the scheduled electiondate, the employee complement would be down ap-proximately 50 percent, with further substantial lay-offs scheduled to occur shortly thereafter. The recordshows that closure of the plant herein is definite andimminent. Moreover, the Employer has no plans orprospects for sale of the facility as an ongoing busi-ness.Contrary to the Regional Director's finding, weview the likelihood of any continuity of employmenthere as purely speculative.On the basis of the foregoing, we find that, in viewof the imminent closing of the plant here involved,no useful purpose would be served by conducting anelection herein.4 The Employer's motion to dismissthe petition herein is hereby granted.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.MEMBERFANNING,dissenting.This is a case without issue except that of whetherto holdan election in a "contracting"unit.'Morethan 4 months of operations remained when the peti-tion was filed on April 19. In his May 21 decision theRegional Director directed an election,noting that4 In view of our disposition of this matter,we need not reach other con-tentions of the Employer or rule on its motion to supplement the record5The Regional Director voted seven engineering department employeessubject to challenge The Employer contends that the record is adequate todecide the question without resorting to challenge This position is hardlyconsistent with Employer'sposition that no election at all should be held,and it urges the Board not to reach it When a sizable unit such as this israpidly being decimated,it is clear that a postelection resolution is warrant-ed for so small a group647there would be a representative complement of em-ployees in June when the election would be held, towit: 301 employees, as projected by the Employer,out of a unit of 430 at the time of hearing. Also, therewould be a representative complement for a substan-tial time thereafter,6 and there was the possibility thatthe plant might be sold and its production continued.The Regional Director perceived a "vital concern" toemployees in having representation during the lastfewmonths of their employment and during thecourse of the termination of their employment. Iagree.My colleagues, however, granted review on June21 and now dismiss because "no useful purpose"would be served by an election at this time. As inM. B. Kahn Construction Co., Inc.,210 NLRB 1050,a protracted review process has again frustrated theholding of an election in a concededly appropriateunit and denied employee rights. I know of no re-quirement that the "life" of an appropriate unit beindeterminate as a prerequisite to holding an elec-tion.The Board recognizes that employees who are al-ready being represented when an employer makes adecision to close one of two or more of its plants areentitled to bargain about employee rights incident tothe decision to close.' Why then deny unrepresentedemployees, who promptly seek the chance to elect arepresentativewhen they hear of the Employer'splan, an opportunity to do so?Ivoted to deny review of the Regional Director'sDecision and Direction of Election. I would haveheld that election. I consider the policy reflected inKahn, supra,and this case to be contrary to the fun-damental policy expressed in Section 1 of our statute.6 The Employer projected 203 employees in July and 93 in August In itsbrief it concedes that termination does not include any recall rights7Royal Typewriter Company,a Divisionof LittonBusinessSystems, Inc,209 NLRB 1006 (1974)